Citation Nr: 0718647	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a variously 
diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to June 1968.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2005, the 
veteran testified at the RO before a Decision Review Officer 
(DRO); a transcript of that hearing is part of the record.

The question of whether new and material evidence has been 
received to reopen the claim of service connection for a 
variously diagnosed psychiatric disability must be addressed 
in the first instance by the Board because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disability based on a de novo 
review is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required. 


FINDINGS OF FACT

1.  Service connection for manic depressive psychosis and 
passive-dependent personality was denied in a unappealed July 
1977 rating decision essentially based on findings that 
acquired psychiatric disability was first manifested about 4 
years after service (and was unrelated to service) and that a 
personality disorder was not a compensable disability; this 
determination was confirmed in an unappealed June 1982 rating 
decision.

2.  Evidence received since the unappealed June 1982 rating 
decision shows that an acquired psychiatric disability pre-
existed the veteran's service and raises a question of 
whether the disability was aggravated by service; relates to 
an unestablished fact necessary to substantiate the claim; 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for a variously diagnosed 
psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as the determination below 
constitutes a full grant of that portion of the claim that is 
addressed, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice timing or 
content is harmless. 


B.  Legal Criteria and Analysis

Historically, a July 1977 rating decision [notably, the 
decision was dated in June, but issued in July and the 
subsequent decision in 1982 was dated in May and issued in 
June; hence, the decision dates used herein], the RO denied 
service connection for manic depressive psychosis and 
passive-dependent personality.  The RO noted that the 
psychosis was first manifested 4 years after (and was 
unrelated to) the veteran's service and that personality 
disorders were not compensable.  The veteran did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105.  In 
a June 1982 decision, the RO declined to reopen the claim.  
This decision likewise was unappealed, and became final.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  However, a claim 
on which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  Under 
38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  For claims filed 
after August 2001, such as the instant claim, "new 
evidence" means existing evidence not previously submitted 
to agency decisionmakers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last prior final denial of 
the claim sought to be reopen, and must raise a reasonable 
possibility of substantiating the claim."  38 C.F.R. 
§ 3.156(a).

Evidence received since the June 1982 rating decision 
includes previously unavailable evidence showing that prior 
to service, in February 1966, the veteran was hospitalized 
for treatment of psychiatric disabilities, namely severe 
anxiety reaction with depression and incipient schizophrenia.  
This evidence rebuts the findings of the 1977 and 1982 rating 
decisions that an acquired psychiatric disability was first 
manifested 4 years postservice, and raises a theory of 
entitlement which has not been addressed, i.e., whether a 
pre-existing psychiatric disability was aggravated by 
service.  The evidence received since the June 1982 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim may, and 
must, be reopened.   



ORDER

The appeal to reopen a claim of service connection for a 
variously diagnosed psychiatric disability is granted. 


REMAND

The reopening of the veteran's claim has triggered VA's duty 
to assist by scheduling an examination or obtaining a medical 
opinion.  See 38 C.F.R. § 3.159(c)(4).  The Board finds that 
a medical examination is necessary to properly address the 
medical questions raised, i.e., whether the record reflects 
that a pre-existing chronic acquired psychiatric disability 
increased in severity during service.  

The record shows that the veteran was scheduled for a VA 
examination in July 2006, but it was noted that he failed to 
report.  He contends that he was not notified of the 
examination, and there is no evidence in the claims file that 
he was notified.  He is advised that under governing 
regulation, as this is not an original claim, a failure to 
report for an examination scheduled in conjunction with the 
claim (with notice documented) will result in the claim being 
denied.   See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following:

1)  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine the nature and likely etiology 
of his current psychiatric disability, 
and specifically whether a pre-existing 
acquired psychiatric disability was 
aggravated by service.  The veteran's 
claims file must available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The report of the 
examination should provide responses to 
the following questions:   

a)  What is/are the proper 
diagnosis(es) for the veteran's 
current psychiatric disability?

b)  When was each current acquired 
psychiatric disability first 
manifested?  Does the record clearly 
show that any current acquired 
psychiatric disability pre-existed 
the veteran's entry on active duty?  
Was any acquired psychiatric 
disability first manifested in 
service?

c)  If it is determined that an 
acquired psychiatric disability pre-
existed service, does the record 
show that the disability increased 
in severity during service (in 
addressing this question, please 
discuss the significance of any 
psychiatric symptoms noted in 
service)?    

The examiner should explain the rationale 
for all opinions given.

2)  The RO should then readjudicate (on 
de novo review) the veteran's claim 
seeking service connection for a 
variously diagnosed psychiatric 
disability.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005). 



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


